Case 5:21-cv-00173-R Document 1-1 Filed 03/02/21 Page 1of 8

inchs Zk Stati ZS NE+>; NC t Cotcrr? for TAC.
Western DYSt¢NAt+ CF OC, LALA

   
 

Wane Duke Kalk

CN tinal C282 NWO, CF - (4-835 7
Plasati 7

Dithc? Court No, CV-JE~2L 2.
OK suprene-Court WO, LIZ I ZCO

j

VS

Devih Hol 1 Francis
Kersey, Davi prater,
Wade Gourl 6%, ba* kyle
DaKe-#1700, a+ Tyler
Heak #1657, 5eF Charles
$ 2@.le#/6 12, 0kbhoma

City police Lepattrrent
EX. Bel State of
OK lahomas

WE STEIN Stier COULRT’

 

FILED

MAR 02 2021

CARMELITA REEDER SHINN CLER
Es ' K
BS. DIST. CO STERN DIST. OKLA,
»DEPUTY

Plaintit £5 Pro-Se 42 USCS MISLF-IGEE9E/S EBL
a g OSC. 133h °F (BY 2630, Cid Action Appeadi Ra
REUSECB )BE/IRIOI¢2IOR Chal |

Redpecttulls Seboy Peal 2-26 LOR |
[LZ Gite Ziel Lica said.
Wavac Kalbacseh F-YSONLG
NFCL / C~V-LAGF

[E05 East rain Sreer-
Case 5:21-cv-00173-R Document 1-1 Filed 03/02/21 Page 2 of 8

NOTFOR OFFICIALPUBLICATION =
JOHN D. HADDEN

IN THE COURT OF CIVIL APPEALS OF THE STATE OF OKLAIORRK
DIVISION III
WAYNE D. KALBAUGH,
Plaintiff/Appellant,

)
)
)
)
Vs. ) Case No. 117,770
) (Comp. with 118,824)
DAVID PRATER, District Attorney for )
The 7" Prosecutorial District, STATE )
OF OKLAHOMA, and CITY )
)
)
)

OF OKLAHOMA CITY,
Defendants/Appellees.

APPEAL FROM THE DISTRICT COURT OF
OKLAHOMA COUNTY, OKLAHOMA

HONORABLE ALETIA HAYNES TIMMONS, TRIAL JUDGE

AFFIRMED

Wayne D. Kalbaugh,
Sayre, Oklahoma, Pro Se,

Kevin L. McClure,

ASSISTANT ATTORNEY GENERAL,

Oklahoma City, Oklahoma, For Appellee State of
Oklahoma,

Kenneth Jordan,
Cindy Richard,
Orval Edwin Jones,
Case 5:21-cv-00173-R Document 1-1 Filed 03/02/21 Page 3 of 8

Oklahoma City, Oklahoma, For Appellee City
a of Oklahoma City.

OPINION BY BARBARA G. SWINTON, VICE-CHIEF JUDGE:

{1 Plaintiff/Appellant Wayne D. Kalbaugh (Plaintiff) appeals from an order
denying his motion for the return of seized property in an action filed against
Defendants/Appellees David Prater, District Attorney for the 7 Prosecutorial
District (Prater), the State of Oklahoma (State), and the City of Oklahoma City (City)
(collectively Defendants). Plaintiff argues that the State’s efforts to seek forfeiture
are barred by the relevant statute of limitations, that he was not given proper notice
of any forfeiture proceedings by Defendants, that his constitutional property rights
have been violated, and that the case was improperly dismissed sua sponte. In
response, Defendants argue that many of the items listed by Plaintiff were never
seized, and that most of the items that were seized could not be returned to Plaintiff
by statute. Further, the State urges that it no longer has possession of any of the
items that Plaintiff requested to have returned, and that any items were returned to
the City’s police department after Plaintiffs criminal trial for preservation and
storage because they are evidence in an active criminal case. We affirm.

2 In October 2018, Plaintiff filed a Motion for Return of Seized Property,
pursuant to 22 O.S. § 1321, naming himself as plaintiff, and also listing US.
currency, computers, firearms, ammunition, cell phones, sunglasses, a purse, and a

briefcase as part of his description. Defendants were listed as Oklahoma County

2
Case 5:21-cv-00173-R Document 1-1 Filed 03/02/21 Page 4of8 ~

District Attorney and the City of Oklahoma City Police Department. Plaintiff's
petition demanded immediate return of the listed property as well as its “depreciated

value.” Plaintiffs claims were based on the allegation that his direct appeal had

been denied by the Court of Criminal Appeals, and that the statute of limitations.

period for forfeiture actions had passed.

{3 The State responded, arguing that the evidence in the case needed to be
retained because there was a post-conviction case still pending, that Plaintiff, as a
convicted felon, could not own a firearm or ammunition, and that the District
Attorney never had physical possession of the currency. On January 22, 2019, the
district court signed an order denying the motion to return in its entirety and
dismissed the civil case. Plaintiff appeals from this order of dismissal.

{4 The City, unaware of the pending dismissal, filed a special appearance and
motion to dismiss, asserting that the police department was not properly served and
should be dismissed, and also compared the property claimed by Plaintiff, property
used as evidence in the criminal case, and property in police custody. The City
pointed out that the only property listed as in police custody that was not also listed
as evidence in the case was seized currency, a briefcase, a purse, and contraband.
The City noted that while Plaintiff claimed $8,176 in currency, only $1,176 in
currency had been seized. The City filed a motion in the criminal case to return the

currency to its actual owner, a co-defendant in the criminal case who was arrested

Go
Case 5:21-cv-00173-R Document 1-1 Filed 03/02/21 Page 5 of 8

in connection with the same incident. The City then filed a suggestion of mootness
in this appeal. City argued that because the currency was returned to Maria Moore,

the appeal was, in part, now moot. On appeal, Plaintiff asserts that the State has

___failed to timely file forfeiture proceedings, that he was not given notice of any such .__ -

proceedings, and that Plaintiffs constitutional property and due process rights have
been violated.!

{5 Plaintiff first argues that the State failed to seek forfeiture of his assets within
the one year statute of limitations set forth in 12 O.S. § 95 (4), and that he was not
given appropriate notice of a forfeiture action. Although somewhat difficult to
discern from the argument, Plaintiff suggests that his property was “illegally seized
and stolen” by the Defendants, and that they should have initiated forfeiture
proceedings concerning the property. In response, Defendants argue that the
property at issue that was actually seized was either contraband or related to evidence
in Plaintiffs criminal case. Defendants have not sought forfeiture. Plaintiff is still
challenging his criminal conviction. Furthermore, Oklahoma law provides a specific
process to obtain property that was confiscated by the State in the course of a police
investigation, subsequent charges, and criminal trials. Specifically, 22 O.S. § 1321

provides a remedy to facilitate the return of property “held in the custody of a

 

' We note that Plaintiff raises several other propositions of error which are not supported by
argument or authority as required by Oklahoma Supreme Court Rule 1.11 (k) and we will therefore
not consider them on appeal.
Case 5:21-cv-00173-R Document 1-1 Filed 03/02/21 Page 6 of 8

municipality, county or the state in any criminal investigation, action or proceeding.”
Pursuant to 22 O.S. § 1321 (C), the owner of such property “may make application
to the magistrate for the return of the property.” Plaintiff’s propositions of error |
concerning forfeiture do not require reversal.

{6 Additionally, Plaintiff argues that his constitutional property rights have been
violated because the State failed to provide a rational basis to retain the possessory
interest in his personal property seized in a criminal investigation or prosecution,
pursuant to United States v. Premises Known as 608 Taylor Ave., 584 F.2d 1297 (3d
Cir. 1978). In response to Plaintiff's initial motion under 22 O.S. § 1321, the State |
responded, setting forth the items it retained pursuant to its. investigation and
prosecution of Plaintiff, including an evidence log and case record pertaining to
certain items it originally retained for the criminal case. The State provided that it
had no knowledge of the property listed in Plaintiffs motion that was not related to
the criminal case. The State also argued that certain items could not have been
legally owned by Plaintiff due to a felony conviction, pursuant to 18 U.S.C. § 922
(g). Likewise, City’s response compared its inventory with evidence in the case as
well as the items listed by Plaintiff and argued to the court that the only property

listed in police custody that was not also listed as evidence in the case was seized
Case 5:21-cv-00173-R’ Document 1-1 Filed 03/02/21 Page 7 of 8

currency, a briefcase, a small purse, and contraband We are satisfied that
Defendants provided information to the trial court sufficient for it to make a
determination that there was a connection between the property alleged to have been
seized and the criminal case. See Kolosha v. State, 2017 OK 48, J 10, 397 P.3d 479.
Furthermore, pursuant to Hudson v. Palmer, 468 U.S. 517, 104 S.Ct. 3194, 82
L.Ed.2d 393 (1984), there is no Fourteenth Amendment claim where there is an
adequate state post-deprivation remedy. Oklahoma provides an adequate post-
deprivation remedy, such as the statutory scheme for the return of property seized as
evidence pursuant to 22 O.S. § 1321. We therefore will not reverse the order on this
ground.

{7 ~=—‘*Finally, Plaintiff argues that his constitutional rights were violated when the
trial court dismissed the cause of action before a motion to dismiss was filed.
However, we note that the Defendants filed objections to the motion, providing
information in response to the petition pursuant to 22 O.S. § 1321. Error must be
affirmatively demonstrated by the appellant. See Willis v. Sequoyah House, Inc.,

2008 OK 87, { 15, 194 P.3d 1285. After consideration of the Plaintiffs propositions

 

* See Record at 177-178. It appears that there is no dispute as to the City’s continued retention of
the purse and briefcase, and if the items have not already been returned, that should be done so in
accordance with 22 O.S. § 1321. The currency, and its release thereof, was addressed in the
criminal case below. We therefore agree that the allegations of error on appeal concerning the
currency are moot.
Case 5:21-cv-00173-R Document 1-1 Filed 03/02/21 Page 8 of 8

and a review of the record, Plaintiff herein has not shown reversible error on this
issue.

qs Although not raised by Plaintiff, we note that the City, in its response brief,
raised a question as to the procedural propriety of the case below having been filed
as a separate civil action and not as a part of the Plaintiff's criminal case. Taking
issue with Kolosha v. State, 2017 OK 48, 397 P.3d 479, the City suggests that this
Court make a determination that the district court in a criminal case has exclusive
jurisdiction over property seized in connection with the case, in apparent
contradiction with Kolosha. This issue was not ruled upon by the trial court, so we
need not address it on appeal. “This Court does not make first-instance
determinations of disputed issues of either law or fact in the exercise of its appellate
jurisdiction.” In re: Guardianship of Stanfield, 2012 OK 8, 1 27, 276 P.3d 989,

1001.

49 The order of the trial court is therefore AFFIRMED.

MITCHELL, P.J., and PEMBERTON, J., concur.
